DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 15, 2020 and March 7, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, lines 10-11, “the first end portion and the second end portion” should be – the free first end portion and the free second end portion --.
Reasons for Allowance
5.	Claims 1-12 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art Bromberger et al (Bromberger) (DE 102017210433, see English Machine Translation attached) teaches (see figs. 3-5 below) a spring clamp (5) for plugging onto an electrical conductor (4) of an electric machine, comprising: a first spring leg (6); a free first end portion integrally formed as part of the first spring leg (6); a second spring leg (7, 17) adjoining the first spring leg (6); a free second end portion integrally formed as part of the second spring leg (7, 17); a receiving opening for receiving the electrical conductor (4), and the first spring leg and the second spring leg are arranged with respect to one another in such a way that the receiving opening is formed between the free first end portion and the free second end portion, and the electrical conductor (4) is clamped between the first end portion and the second end portion (Abstract, pages 4-5). 

    PNG
    media_image1.png
    691
    399
    media_image1.png
    Greyscale

However, neither Bromberger nor the cited prior art teaches a sensor holder integrally formed as part of the second spring leg; a spring arm integrally formed as part of the second spring leg; and a press-on tab integrally formed as part of the spring arm; wherein a spring force is exerted by the spring arm, such that a sensor which is arranged in the sensor holder is fixed in the sensor holder by way of the press-on tab, and the sensor holder is pressed onto the electrical conductor.
Additionally Bromberger does not meet the 35 U.S.C. 102(a)(1) and 102(a)(2) requirements as prior art.
Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
a sensor holder (24) integrally formed as part of the second spring leg (16); a spring arm (26) integrally formed as part of the second spring leg (16); and a press-on tab (28) integrally formed as part of the spring arm (26); wherein a spring force is exerted by the spring arm (26), such that a sensor (30) which is arranged in the sensor holder  (24) is fixed in the sensor holder (24) by way of the press-on tab (28), and the sensor holder (24) is pressed onto the electrical conductor (12) (see figs. 1 and 2 below) -- in the combination as claimed.
Claims 2-10 are allowed due to dependence on claim 1.

    PNG
    media_image2.png
    508
    760
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    722
    media_image3.png
    Greyscale


Regarding claim 11 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
a method for using a spring clamp (10) for arranging on an electrical conductor (12) of an electric machine, comprising the steps of: . . . 
plugging the spring clamp (10) onto the conductor end of the electrical conductor (12) by way of the receiving opening (22), such that the electrical conductor (12) is clamped thereto, with the result that a conductor end of the electrical conductor is arranged between the first spring leg (14) and the second spring leg (16) at least in certain portions; arranging the temperature sensor (30) in the sensor holder (24) such that the sensor holder (24) is pressed onto the electrical conductor (12) (see figs. 1 and 2 above) -- in the combination as claimed.
Regarding claim 12 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
a sensor holder (24) integrally formed as part of the second spring leg (16); a spring arm (26) integrally formed as part of the second spring leg (16); a temperature sensor (30) arranged in the sensor holder (24) and fixed in the sensor holder (24) by way of the spring arm (26); and wherein the sensor holder (24) is pressed onto the electrical conductor (12) (see figs. 1 and 2 above) -- in the combination as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834